DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 29-48 have been examined in this application. The originally filed claims 1-28 were canceled and claims 29-48 were added in the preliminary amendment filed 2/28/2020. This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application AU2017903535 filed in Australia on 09/01/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 2/28/2020 has been reviewed and considered by the examiner. 

Claim Objections
Claims 29, 30-32, 36, and 42-43 are objected to because of the following informalities: 
Claim 29 recites “retrieving vendor information for at least one vendor…” but appears it should recite “retrieving vendor information for the at least one vendor” for the purposes of clarity. 
Claim 29 recites “generating an adaptive vendor pricing index…using the vendor compatibility scores, customer request information and retrieved customer information…” but appears it should recite “generating an adaptive vendor pricing index…using the vendor compatibility scores, the customer request information and the retrieved customer information…”
Claim 30 and 43 recite “the customer score being generated using at least one of customer information, and customer request criteria” but appears it should recite “the customer score being generated using at least one of the customer information, and the customer request criteria” for the purposes of clarity. 
Claim 31 also recites “customer information” but appears it should recite “the customer information” for the purposes of clarity. 
Claim 32 recites “vendor information” but appears it should recite “the vendor information.”
Claim 36 recites “vendor information” but appears it should recite “the vendor information”
Claim 42 recites “Receiver…” but appears it should recite “a receiver…” and also recites “Processor…” but appears it should recite “a processor…” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“Receiver for receiving a customer request for a service including at least one customer request criteria” of claim 42 and “wherein the receiver receives at least one offer price from the at least one vendor” of claim 47
“Receiver” appears to be described in paras. [0035], [0044], and [0052] of applicant’s published specification (PG Pub. US 20200211042 A1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 42 recite limitations for “wherein for at least one of the identified vendors generating an adaptive vendor pricing index to estimate the probability of the vendor being selected to provide the customer request at at least one customer request reference price using the vendor compatibility scores, customer request information and retrieved customer information.” However, the limitation renders the claim indefinite because it is unclear whether it the claim is “generating an adaptive vendor pricing index… using the vendor compatibility scores, customer request information and retrieved customer information” or the claim intends instead to “estimate the probability of the vendor being selected to provide the customer request at at least one customer request reference price using the vendor compatibility scores, customer request information and retrieved customer information.” See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of further examination, the examiner interprets the claim to mean that the “generating an adaptive vendor pricing index” is done using he vendor compatibility scores, the customer request information and the retrieved customer information.
Claims 29-41 and 43-48 are also rejected as they depend from claims 28 and 42 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 29 and 42 recite limitations for notifying a vendor of a customer request comprising the steps of receiving a customer request for a service including at least one customer request criteria; retrieving customer information; identifying at least one vendor suitable for providing the customer request; retrieving vendor information for at least one vendor; for each of the at least one vendor determining a vendor compatibility score, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request; wherein for at least one of the identified vendors generating an adaptive vendor pricing index to estimate the probability of the vendor being selected to provide the customer request at at least one customer request reference price using the vendor compatibility scores, customer request information and retrieved customer information; and, providing the customer request, at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price, to the at least one vendor. 
(Step 2A Prong One) The limitations of claims 29 and 42 above considered as a whole amount to processes for determining the compatibility between a customer request with a customer reference price and vendors and notifying a vendor of the customer request and customer reference 
(Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 29 and 42 is not integrated into a practical application. In particular, claim 29 does not even include any additional elements (e.g. computer components or otherwise technical elements) but merely recites the performance of the abstract idea itself. Claim 42 does not recite anything that integrates the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining the compatibility between a customer request with a customer reference price and vendors and notifying a vendor of the customer request at the customer reference price) using generic computers/computer components (i.e. “an apparatus” comprising a “receiver” and a “processor”). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer Alice Corp.” Furthermore, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data such as in the case of the “receiver”) or simply adding a general purpose computer or computer components after the fact to an abstract idea (such as is the case for both the “receiver” and the “processor” of the apparatus) does not integrate a judicial exception into a practical application or provide significantly more. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
(Step 2B) Claims 29 and 42 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, claim 29 does not even recite any additional elements, while claim 42 only mere instructions to apply the abstract idea (i.e. determining the compatibility between a customer request with a customer reference price and vendors and notifying a vendor of the customer request at the customer reference price) using generic computers/computer components (i.e. “an apparatus” comprising a “receiver” and a “processor”).
(Dependent Claims) Dependent claims 30-41 and 43-48 recite further steps that describe the abstract idea above, including generating a customer score that is used for the adaptive pricing algorithm (claims 30/43), further describing the customer information (claim 31), further describing the vendor information (claim 32), determining real time market metrics (claims 33/44), describing the market metrics (claim 34), describing information used in the generation of the customer score (claim 35), describing information used in the determination of the vendor compatibility score (claim 36), further describing the generation of the vendor pricing index (claims 37/45), determining a suitable vendor (claims 38/46), further describing the probability of 
Accordingly, claims 29-48 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 31-34, 36-42, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140229258 A1 to Seriani in view of US 20150095113 A1 to Richards-Boeff et al. (Richards).

Claim 29: Seriani teaches: 
A method for notifying a vendor of a customer request (Seriani: ¶ 0017 “provides a platform for customers to request and receive bids from said transportation service providers, and to sort and/or arrange bids according to specified criteria, thus enabling said customers to intelligently, efficiently, and economically acquire a desired service from one or more of said service providers”; ¶ 0020 methods/processes) comprising the steps of: 
receiving a customer request for a service including at least one customer request criteria (Seriani: ¶ 0034 showing customer request submission including various data fields for inputting request criteria);
retrieving customer information (Seriani: ¶ 0036 showing “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms…”); 
identifying at least one vendor suitable for providing the customer request (Seriani: ¶ 0032 showing “…the system has parsed the service request to conclude that the customer may find eligible service providers…” and ¶ 0039 “matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
retrieving vendor information for at least one vendor (Seriani: ¶ 0037 showing database with listing of service providers previously registered, and showing receiving service provide preferences regarding alerts/bids/credentials/etc.; also ¶ 0039 showing using provider credentials as derived from service-provider data stored in the account); 
for each of the at least one vendor determining a vendor compatibility score, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request (Seriani: ¶ 0039 eligibility may comprise a score derived comparatively based upon some credentials); 

With respect to the limitation: 
wherein for at least one of the identified vendors generating an adaptive vendor pricing index to estimate the probability of the vendor being selected to provide the customer 
Seriani teaches wherein for at least one of the identified vendors, generating an adaptive vendor pricing index for helping each bidder to be competitive, i.e. increasing the probability of the vendor being selected to provide the customer request at a reference price using the vendor compatibility scores, customer request information and retrieved customer information (Seriani: ¶ 0043 showing a “suggested” or “recommended” bid price 214 that an artificial intelligence of the bidding mechanism generates according to calculations based on factors…helping each bidder to be competitive, i.e. has a certain probability of being selected; which as per ¶ 0039-0040 is based on eligibility of the vendor determined using the customer request info, and customer information) – but Seriani does not explicitly state estimating probability of selection/acceptance of the submitted bid and bid price based on the suggested price. However, Richards teaches in a system for using a recommendation module to determine and recommend a recommended offer price (Richards: ¶ 0040-0041, ¶ 0043), estimating a “likelihood of success,” i.e. probability that an offer is accepted, for the recommended offer price (Richards: ¶ 0044-0045). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the determination of a recommended offer price and a probability of success of the offer of Richards in the online marketplace system of Seriani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the remaining limitation: 
and, providing the customer request, at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price, to the at least one vendor
Seriani teaches providing the customer request and at least one customer request reference price (i.e. a recommended bid price) to the at least one vendor (Seriani: ¶ 0043 and Fig. 2B showing alert notification including recommended bid price provided to the vendor , ¶ 0040 “When registered service providers are logged in or otherwise available to customers, they are notified of incoming customer requests”), but does not explicitly teach providing the probability of the vendor being selected at the recommended bid price. However, Richards teaches presenting the estimated “likelihood of success,” i.e. probability that an offer is accepted, for a recommended offer price (Richards: ¶ 0044-0045). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the presentation of a recommended offer price with a probability of success of the offer of Richards in the online marketplace system of Seriani/Richards, for the same reasons described in the limitation above. 

Claim 31: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
wherein customer information includes at least one of: preselected customer criteria associated with the customer, preselected customer criteria comprising customer preferences, and previous behaviours of the customer (Seriani: ¶ 0036 “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms throughout the bid requesting and selecting process”, wherein the customer request form is seen in Fig. 2A showing customer criteria)

Claim 32: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
wherein vendor information includes at least one of: preselected vendor criteria associated with the vendor, preselected vendor criteria comprising vendor preferences, and previous behaviours of the vendor (Seriani: Fig. 3 and ¶ 0037 showing service provider account information and pre-registered vendor criteria such as credentials, preferences relating to receiving alerts about customer requests, vehicle info, license data, etc.) 

Claim 33: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
determining real time market metrics (Seriani: ¶ 0043 “pool of bids presently being provided for the same or similar trips” and “helping each bidder to be competitive and presently informed of price changes pertaining to particular routes or dates in a given location”)

Claim 34: Seriani/Richards teach claim 33. Seriani, as modified above, further teaches: 
wherein real time market metrics comprises at least one of a comparison between supply and demand at the time of the customer request, geographical location of the customer request and at least one standard reference price (Seriani: ¶ 0043 showing current bids, i.e. at least one reference price, being provided for the same or similar trips, used to determine the recommended bid price) 

Claim 36: 
wherein the vendor compatibility score is determined using at least one of: 
customer request information (Seriani: ¶ 0039 “logic means for matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
system generated capabilities (Seriani: ¶ 0039 “Notice of opportunities to bid on an incoming service request are automatically distributed by the platform via logic means for matching request criteria with provider credentials”)
market metrics; and 
vendor information (Seriani: ¶ 0039 ‘eligibility may comprise a score derived comparatively based upon some credentials but qualitatively (e.g., strictly eligible or strictly not eligible) for other credentials, such as the obvious example of “on duty.”’; also see ¶ 0038 “special authorizations that make a service provider eligible to work at or in a particular event or venue, such as a concert, stadium, or gated community, the ability of a driver to speak a certain foreign language (thus establishing eligibility for a customer requesting a driver facile in that language”)

Claim 37: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
wherein the step of generating the adaptive vendor pricing index is performed in dependence on a comparison of multiple vendor compatibility scores for the customer request (Seriani: Fig. 4A and ¶ 0047, ¶ 0042 showing display of other received bids for the same offer including prices associated with the bids, and wherein as per ¶ 0043 the “recommended” bid price is based on factors such as the pool of bids presently being provided for the same trip and as per ¶ 0039 the eligible providers would necessarily have 

Claim 38: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
wherein the vendor is a suitable vendor if it is located within at least one of: a predefined distance from the customer, or distance from the service location defined in the customer request, at the time of receiving the customer request (Seriani: ¶ 0039 “two drivers of two suitable vehicles who are on duty and within a certain distance from a requesting customer may be eligible”)

Claim 39: Seriani/Richards teach claim 29. With respect to the following limitation, Seriani teaches providing a recommended bid price that helps bidders to be more competitive in their offers (Seriani: ¶ 0043), which as per Richards above teaches the recommended price in the offer being associated with a probability of success, but Seriani does not teach a probability being a percentage probability. However, Richards teaches: 
wherein the probability of the vendor being selected is a percentage probability (Richards: ¶ 0045 “For example, the recommended offer price may be presented and/or displayed as a particular price or a price range. The likelihood of success/responsiveness…may be presented as a percentage”, which as per Seriani above the bidder providing the offer is a vendor)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the percentage of success of the offer being presented as a percentage as taught by Richards in the online marketplace system of Seriani/Richards, since the claimed invention is merely a 

Claim 40: Seriani/Richards teach claim 29. Seriani, as modified above, further teaches: 
receiving at least one offer price from at least one vendor (Seriani: ¶ 0046 “The responsive bid is then returned to the platform via the bidder hitting a command key 215, and then the bid is parsed in preparation for its presentation to the requesting customer” wherein “fields for entering bid price 213 or 214 are shown” as seen in Fig. 2B; also see ¶ 0047 bids received from the vendor), the offer price comprising the customer request reference price selected by the vendor at which the vendor will provide the customer request (Seriani: ¶ 0043 and Fig. 2B showing system recommended bid price can be used for the bid, i.e. offer, that is submitted by the vendor)

Claim 41: Seriani/Richards teach 40. Seriani, as modified above, further teaches: 
transmitting to the customer at least one offer price and vendor information associated with the offer price (Seriani: Fig. 4 and  ¶ 0047 “Bids are received and parsed by the software 12 of the system, typically at the server level, and then they are grouped and sorted according to various criteria, after which they are transmitted to the requesting customer in an interactive display module 401 of the user's portable software 15, illustrated in FIG. 4”)

Claim 42: Seriani teaches: 

Receiver (Seriani: ¶ 0030 and Fig .1 showing “a network communication means 14” and also see computer-based platform 10, processor 11, and server 13) for receiving a customer request for a service including at least one customer request criteria (Seriani: ¶ 0034 showing customer request submission including various data fields for inputting request criteria); 
Processor (Seriani: ¶ 0030 “computer processing means 11, including at least one server 13 or equivalent apparatus, which are adapted to provide a computer-based platform 10 wherein a centralized application and logic means 12 enable customers 21 to access the platform 10) for: 
retrieving customer information from a database (Seriani: ¶ 0036 showing “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms…” and “user-identifiable information may be stored in a user account”; also see ¶ 0035 “requesting the unregistered user to input secondary information may also be reconciled according to any database or series of parameters as would be understood by persons of ordinary skill in the art of generating user-fillable forms and software for requesting user-specified data for application in downstream computer-implemented functions”); 
identifying at least one vendor suitable for providing the customer request (Seriani: ¶ 0032 showing “…the system has parsed the service request to conclude that the customer may find eligible service providers…” and ¶ 0039 “matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
retrieving vendor information for at least one vendor (Seriani: ¶ 0037 showing database with listing of service providers previously registered, and showing receiving service provide preferences regarding alerts/bids/credentials/etc.; also ¶ 0039 showing using provider credentials as derived from service-provider data stored in the account); 
for each of the at least one vendor, determining a vendor compatibility score, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request (Seriani: ¶ 0039 eligibility may comprise a score derived comparatively based upon some credentials); 

With respect to the limitation: 
wherein for at least one of the identified vendors, generating an adaptive vendor pricing index to estimate the probability of the vendor being selected to provide the customer request at at least one customer request reference price using the vendor compatibility scores, customer request information and retrieved customer information; 
Seriani teaches wherein for at least one of the identified vendors, generating an adaptive vendor pricing index for helping each bidder to be competitive, i.e. increasing the probability of the vendor being selected to provide the customer request at a reference price using the vendor compatibility scores, customer request information and retrieved customer information (Seriani: ¶ 0043 showing a “suggested” or “recommended” bid price 214 that an artificial intelligence of explicitly state estimating probability of selection/acceptance of the submitted bid and bid price based on the suggested price. However, Richards teaches in a system for using a recommendation module to determine and recommend a recommended offer price (Richards: ¶ 0040-0041, ¶ 0043), estimating a “likelihood of success,” i.e. probability that an offer is accepted, for the recommended offer price (Richards: ¶ 0044-0045). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the determination of a recommended offer price and a probability of success of the offer of Richards in the online marketplace system of Seriani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the remaining limitation: 
and, providing the customer request, at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price, to the at least one vendor
Seriani teaches providing the customer request and at least one customer request reference price (i.e. a recommended bid price) to the at least one vendor (Seriani: ¶ 0043 and Fig. 2B showing alert notification including recommended bid price provided to the vendor , ¶ 0040 “When registered service providers are logged in or otherwise available to customers, they are 

Claim 44: Seriani/Richards teach claim 42. Seriani, as modified above, further teaches: 
determining real time market metrics (Seriani: ¶ 0043 “pool of bids presently being provided for the same or similar trips” and “helping each bidder to be competitive and presently informed of price changes pertaining to particular routes or dates in a given location”), the real time market metrics comprising at least one of a comparison between supply and demand at the time of the customer request, geographical location of the customer request, and at least one standard reference price (Seriani: ¶ 0043 showing current bids, i.e. at least one reference price, being provided for the same or similar trips, used to determine the recommended bid price)

Claim 45: See the rejection of claim 37 above reciting analogous limitations. 
Claim 46: See the rejection of claim 38 above reciting analogous limitations. 
Claim 47: See the rejection of claim 40 above reciting analogous limitations. 
Claim 48: See the rejection of claim 41 above reciting analogous limitations. 

Claims 30, 35, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140229258 A1 to Seriani in view of US 20150095113 A1 to Richards-Boeff et al. (Richards), and further in view of US 20170200321 A1 to Hummel et al. (Hummel). 

Claim 30: Seriani/Richards teach claim 29. With respect to the following limitations, while Seriani teaches matching a customer request with vendor criteria using a scoring mechanism (see Seriani at ¶ 0039), Seriani/Richards do not explicitly teach a specific customer score used for pricing. However, Hummel teaches: 
generating a customer score, the customer score being generated using at least one of customer information, and customer request criteria (Hummel: ¶ 0024, ¶ 0028-0033, ¶ 0037-0038 showing generation and adjustment of a passenger’s reputation score, which is based upon historical passenger actions and as per ¶ 0081-0083 is managed by a reputation score manager that adjusts and stores the reputation score based on customer information) 
and wherein the step of generating an adaptive pricing algorithm is performed using the customer score index (Hummel: ¶ 0116-0119 showing generating a price for a passenger ride request based on the passenger reputation score) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation and usage of a customer reputation score that impacts pricing for the customer’s requests of Hummel in the online marketplace system of Seriani/Richards with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “giving the user an incentive to take into account the exact economic harm he or she will cause another party as a result of taking a bad action” (Hummel: ¶ 0063). 

Claim 35: Seriani/Richards/Hummel teach claim 30. With respect to the following limitation, Seriani/Richards do not teach a generation of the customer score. However, this is disclosed by Hummel as seen in claim 30 above, and Hummel further teaches: 
wherein the step of generating a customer score (Hummel: ¶ 0024, ¶ 0028-0033, ¶ 0037-0038, and ¶ 0081-0083 showing generation and adjustment of a passenger’s reputation score), uses at least one of: 
system generated capabilities (Hummel: ¶ 0080 “Each of the reputation score manager 119…include computer logic utilized to provide desired functionality”; ¶ 0082 “The reputation score manager 119 can adjust a user's reputation score(s) based on the user's actions, the user's inactions, feedback regarding the user, or other data describing the user's interactions with the ride share platform…the reputation score manager 119 can be configured to apply a map between certain user actions (e.g., undesirable actions) and respective values by which reputation scores are adjusted as a result of such respective user actions” which reads on “system generated capabilities”); and 
market metrics
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation and usage of a customer reputation score that impacts pricing for the customer’s requests of Hummel in the online marketplace system of Seriani/Richards/Hummel for the same reasons described in claim 34 above. 

Claim 43: See the rejection of claim 30 above reciting analogous limitations to claim 43. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
July 15, 2021